         Case 2:15-cr-00168-MRH Document 782 Filed 10/29/18 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )
                                                      )       Criminal No. 15-168
FREDERICK H. BANKS,                                   )
                                                      )
                       Defendant.                     )


      MOTION FOR COURT ORDER AUTHORIZING AN INTERIM PAYMENT
          TO COUNSEL PURSUANT TO THE CRIMINAL JUSTICE ACT

       AND NOW, comes the defendant, Frederick H. Banks, by and through his counsel, Marvin

Miller, Esquire, and respectfully files this Motion for Court Order Authorizing an Interim Payment

to Counsel Pursuant to the Criminal Justice Act for the following reasons:

       1.      The defendant was charged by Superseding Indictment charging Banks with

Interstate Stalking pursuant to 18 U.S.C. §2261A(2) and 2, Wire Fraud pursuant to 18 U.S.C. §1343

and 2, Aggravated Identity Theft pursuant to 18 U.S.C. §1028(a)(1), and Making False Statements

pursuant to 18 U.S.C. §1001(a)(3).

       2.      Counsel was appointed as substitute counsel to represent the defendant in this case

pursuant to the Criminal Justice Act on February 20, 2018.

       3.      Early on in this matter, issues concerning Mr. Banks’ competency were addressed

and the Court ultimately found Mr. Banks competent to stand trial but not competent to represent

himself at trial. Mr. Banks thereafter filed an appeal to the Third Circuit Court of Appeals on these

issues. The Third Circuit has yet to issue its mandate and order on Mr. Banks’ appeal.

       4.      Trial and other related matters have not been scheduled and are being held in

abeyance pending receipt of the Third Circuit Court of Appeals mandate and order. Despite the
            Case 2:15-cr-00168-MRH Document 782 Filed 10/29/18 Page 2 of 3



status of the case, Defendant continues to file numerous pro se motions which require the attention

and response of counsel. There is currently a Motion for Pretrial Release pending on the docket.

       5.       Counsel is a sole practitioner, and since the date of his CJA appointment, the

undersigned has expended a substantial amount of time and appreciable expense in representing the

defendant including legal research and preparation, conferences with the defendant, and reviewing

previous counsel’s file. Additionally, counsel expended considerable time reviewing the voluminous

Rule 16 material with the Defendant.

       6.       As such, this case has taken a significant investment of time to bring to this point.

Under such circumstances, where there is an unusual amount of client involvement, client

conferences, extensive review of voluminous Rule 16 material, and where representation has been

extended and the case is not likely to conclude until sometime in the year 2019, it is respectfully

averred that an interim payment is appropriate under the rules and guidelines of the Criminal Justice

Act to prevent or minimize unnecessary financial hardship to counsel. Additionally, CJA payment

processing takes at least two (2) months from submission of the voucher to receive payment.

       7.       The Finance Office has advised the undersigned that the Court’s permission in the

form of a Court Order is required for it to process an interim payment.

       8.       Therefore, CJA counsel requests leave of this Honorable Court to submit a one-time

voucher for interim payment for her services from date of appointment, July 18, 2017, through June

30, 2018.

       9.       If this Honorable Court is inclined to grant counsel’s request for a one-time interim

payment, counsel shall submit her voucher no later than October 31, 2018.
           Case 2:15-cr-00168-MRH Document 782 Filed 10/29/18 Page 3 of 3



      WHEREFORE, for the foregoing reasons, defendant respectfully requests this Honorable

Court enter an Order permitting the processing of counsel’s voucher for a one-time interim

payment.

                                                Respectfully submitted,



                                                  s/Marvin Miller
                                                Marvin Miller
                                                PA I.D. #52946

                                                2324 McNary Boulevard
                                                Pittsburgh, PA 15235
                                                (412) 247-9628

Dated: October 29, 2018                         Attorney for Defendant,
                                                Frederick H. Banks
